 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CARL ECKSTROM,                                     No. 2:16-cv-0275 KJM AC P
12                       Plaintiff,
13            v.                                         ORDER
14    JEFFREY BEARD, et al.,
15                       Defendants.
16

17           Plaintiff has filed a motion for extended time to file a second amended complaint pursuant

18   to the court’s order filed February 7, 2019. Good cause appearing, IT IS HEREBY ORDERED

19   that:

20           1. Plaintiff’s motion for extended time, ECF No. 44, is granted.

21           2. Plaintiff shall file a second amended complaint on or before April 19, 2019.

22           3. The Clerk of Court is directed to send plaintiff, together with a copy of this order, a

23   blank complaint form used by prisoners in this district for filing a civil rights action pursuant to

24   42 U.S.C. § 1983.

25   DATED: February 26, 2019

26

27

28
